Exhibit 16 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F. Street, NE Washington, DC 20549 RE:American Security Resources Corporation Ladies and Gentlemen: We have read the statements of American Security Resources Corporation pertaining to our Firm included under Item 4.01 of Form 8-K dated June 6, 2011 and agree with such statements as they pertain to our Firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ PS STEPHENSON & CO., P.C. PS Stephenson & Co., P.C. Wharton, Texas
